DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/23/22 have been fully considered but they are not persuasive.
On pages 14-16 Applicant argues amendments overcome the outstanding objections and rejections.
The Examiner notes that the amendments overcome some objections, but did not address them all, and thus these are maintained. As regards rejections, the Examiner maintains that the rejections were not addressed, and thus these are also maintained. 
Drawings
The drawings are objected to because many of the figures are very fuzzy, with lines and numbers being very difficult to make out. Larger or more clear numbers for figures 5a-b, 14a-b, and 19 are required.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-5, 8-10, 17, 19, 21, and 23-24 are objected to because of the following informalities:  
Claim 1 is objected to for having improper antecedent basis for “the rigidity of the flexible body”.  
The claim is also still missing transition words between phrases. For example after ‘body,” and after “pull lines;”.

    PNG
    media_image1.png
    109
    781
    media_image1.png
    Greyscale

Claim 10 is objected to for missing transition words between phrases. For example, after “pull lines;”.

    PNG
    media_image2.png
    88
    781
    media_image2.png
    Greyscale
 
Claim 19 is objected to for having improper antecedent basis for “the back surface”. 
Claim 21 is objected to for having improper antecedent basis for “the end”.
Claim 23 is objected to for having improper antecedent basis for “a load”.
Further, the claim is also missing transition words between paragraphs (e.g. “wherein”, or “and wherein”). See the highlighted areas of the claim below: 

    PNG
    media_image3.png
    223
    799
    media_image3.png
    Greyscale

Appropriate correction is required.
Remaining claims are objected to for depending on an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 3 is rejected for having new matter, since the disclosure does not have support for the spinal locomotion adaptation unit being both the flexible body with locomotion adaptation structures on a flexible body with a rigidity regulating unit, as well as an elastic backplane with a plurality of bulges arranged at even intervals at one side. As the Examiner best understands the specification (See the 112b rejection below), these are alternatives and the originally filed invention doesn’t have support for the locomotion adaptation unit including both embodiments at the same time.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is indefinite for claiming that the spinal locomotion adaptation unit is an elastic backplane with bulgers. Claim 1, from which this depends, has already identified that the spinal locomotion adaptation unit includes spinal locomotion adaptation structures arranged on a flexible body which provide a deformation space and include a rigidity regulating unit with pull lines and passages. It is accordingly unclear how the unit can be a flexible body with a rigidity regulating unit as is disclosed, and also the elastic backplane with a plurality of bulges arranged at even intervals on one side, since they are described by the specification as being alternatives to one another. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/27/22